Exhibit 10(p)

Terms of Awards Under
2004 Employee and Director Equity-Based Compensation Plan (the “Plan”)

Capitalized terms used herein that are not defined shall have the same meaning
as set forth in the Plan.

 

 

 

1.

Stock Options

 

 

 

(a)

Vesting Period: Ratably over four (4) years, with twenty-five percent (25%)
becoming exercisable on each of the first, second, third and fourth anniversary
of the grant date, except as provided in the Plan.

 

 

 

 

(b)

Term: Ten (10) years from grant date.

 

 

 

 

(c)

Exercise Price: Fair market value of BD common stock on grant date.

 

 

 

 

(d)

Form: Non-qualified stock options.

 

 

 

 

(e)

Forfeiture: Subject to forfeiture if (a) the grantee violates any agreement of
non-competition with BD, or any agreement of non-disclosure of confidential
information of BD, or (b) if grantee commits acts or omissions that would have
been the basis for termination for Cause during the grantee’s employment.

 

 

 

 

(f)

Retention Requirements: If an option is exercised during the grantee’s
employment, the grantee is required to hold seventy-five percent (75%) of the
net after-tax gain resulting from such exercise in shares of BD common stock for
a period of 12 months from the date of exercise.

 

 

 

2.

Stock Appreciation Rights (SARs)

 

 

 

(a)

Vesting Period: Ratably over four (4) years, with twenty-five percent (25%)
becoming exercisable on each of the first, second, third and fourth anniversary
of the grant date, except as provided in the Plan.

 

 

 

 

(b)

Term: Ten (10) years from grant date.

 

 

 

 

(c)

Exercise Price: Fair market value of BD common stock on grant date.

 

 

 

 

(d)

Settlement: Upon exercise, the holder receives shares of BD common stock equal
in value to the amount by which the market price of the BD common stock on the
date of exercise exceeds the exercise price.

 

 

 

 

(e)

Forfeiture: Subject to forfeiture if (a) the grantee violates any agreement of
non-competition with BD, or any agreement of non-disclosure of confidential
information of BD, or (b) if grantee commits acts or omissions that would have
been the basis for termination for Cause during the grantee’s employment.


--------------------------------------------------------------------------------



 

 

 

 

(f)

Retention Requirements: If a SAR is exercised during the holder’s employment,
the holder is required to hold seventy-five percent (75%) of the net after-tax
shares issued for a period of 12 months from the date of exercise.

 

 

 

3.

Performance Units

 

 

 

(a)

Vesting Period: Third anniversary of grant date.

 

 

 

 

(b)

Settlement: Performance Units are settled in shares of BD common stock. The
number of shares distributed is based on BD’s performance against
pre-established performance measures over the applicable performance period.

 

 

 

 

(c)

Performance Period: Three consecutive fiscal years, beginning with the fiscal
year in which the award is granted.

 

 

 

 

(d)

Performance Measures: Consist primarily of BD’s Revenue Growth and Return on
Invested Capital during the performance period. Payouts may range from zero to
200% of the award’s share target.

 

 

 

 

(e)

Dividend Equivalent Rights. Performance Units are issued in tandem with dividend
equivalent rights.

 

 

 

 

(f)

Termination: Upon death or Disability, the grantee vests in a pro rata amount of
the award’s share target. Upon Retirement or involuntary termination without
Cause, the grantee vests in a pro rata amount of the shares that would have been
distributable under the award had the grantee remained employed with BD through
the vesting period.

 

 

 

4.

Career Shares

 

 

 

(a)

Vesting Period: First anniversary of the grantee’s Retirement from BD.

 

 

 

 

(b)

Settlement: Each Career Share entitles the grantee to one share of BD common
stock upon vesting.

 

 

 

 

(c)

Dividend Equivalent Rights. Career Shares are issued in tandem with dividend
equivalent rights.

 

 

 

 

(d)

Termination: Upon death, Disability or involuntary termination other than for
Cause, Career Shares become fully vested.

 

 

 

 

(e)

Forfeiture: Subject to forfeiture in the event, at any time prior to the first
anniversary of the grantee’s Retirement, the grantee violates non-compete
covenant with BD.


--------------------------------------------------------------------------------



 

 

 

5.

Time-Vested Restricted Stock Units

 

 

 

(a)

Vesting Period: Third anniversary of the grant date.

 

 

 

 

(b)

Settlement: Each Time-Vested Restricted Stock Unit entitles the grantee to one
share of BD common stock upon vesting.

 

 

 

 

(c)

Dividend Equivalent Rights. Time-Vested Restricted Stock Units are issued in
tandem with dividend equivalent rights.

 

 

 

 

(d)

Termination: Upon death, Disability, Retirement or involuntary termination other
than for Cause, Time-Vested Restricted Stock Units become fully vested.


--------------------------------------------------------------------------------